DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
IDS dated 08/16/2019 considered by examiner. It appears Non-patent literature citation No. 24 should have a Date of (2015) instead of (2015a) as cited. Correction has been made on annotated IDS. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-36, drawn to a low power consumption electromagnetic actuator, classified in C12M29/00.
II. Claims 37-45, drawn to a micropump, classified in F04B43/043.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed. The actuator of Group I has a materially different design form the micropump of Group II as it does not comprise at least three chambers and does not require a diaphragm. Furthermore, the two inventions do not overlap in scope because while an actuator may have an effect on fluid flow, it is not responsible for fluid movement whereas a micropump causes fluid movement through either positive pressure or vacuum. Therefore, the two inventions cannot be claimed as obvious variants. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A search of actuator art would not necessarily yield micropump results as evidenced by their divergent CPC classifications.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Patrea Pabst on 22 June 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-36.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 37-45 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “906” has been used to designate both the rotor and winding  in Fig. 41A (per pg. 112, line 8 the winding is “906” and the rotor is “908”); because they include the following reference characters not mentioned in the description: “106” in Fig. 2, “PN” in Fig. 4A, “418” in Fig. 6H (appears to reference the membrane, however pg. 36, line 14 of the specification recites “membrane 416” in regards to Fig. 6H and in Fig. 6H reference character “416” appears to represent another structure of the figure besides the membrane), “455” in Fig. 7B,  “Ød”, “614” and “608” in Fig. 17B, “M” in Fig. 30A, “2024” in Fig. 43B, and “2042” in Figs. 43B and 43C;  and because they do not include the following reference signs mentioned in the description: the specification pg. 8, line 25 recites “pressure P” should be shown in Fig. 17B (denoted as “604” in Fig. 17A and in pg. 8, line 20 of specification), the specification recites “vertical distance H” on pg. 89, line 19 in regards to Fig. 30A, “rotor 908” pg. 112, line 8 in regards to Fig. 17B, and  “compressed gasket 2022’” pg. 114, line 29 in regards to 43D-43E. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The reference number “358” on pg. 7, line 3 should be bold for consistent formatting; page 8, line 19 recites “conical chamber 602” while line 24 recites “chamber wall 602”; pg. 10, line 25 should end in a period; there is no closed parentheses on pg. 13, line 4 which recites “(Figure 31”; the reference number “14” on pg. 22, line 22 should be bold for consistent formatting; pg. 23, line 2 recites “valve sealing region 56” while line 8 recites “sealing regions”;  it appears where pg. 28, line 5 recites “upper fluid channel 140” it should recite “upper fluid chamber 140” for consistent terminology; it appears pg. 30, line 31 should end with a comma; pg. 37, line 17 recites “EM actuators 384” while line 18 recites “EM actuator 384” (one plural and one singular); pg. 38, line 18 reference number “454” should be bold for consistent formatting; pg. 38 line 18 recites “sealing region 454” while lines 20-21 recite “sealing lands 454”; it appears pg. 67, line 24 should end with a comma; pg. 113, line 16 recites “top plates 1010”, plural, but appears it should recite “top plate” for consistent terminology; pg. 114, line 8 reference number “2056” should be bold for consistent formatting; 
Appropriate correction is required.

Claim Objections
Claims 3, 11 and 12 are objected to because of the following informalities:  it appears claim 11 should recite “The fluidic device .  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10, 12, 14-17, 19-20, 23-25, 26-27, and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the two protruding legs" in line 3 and “the body” in lines 4 and 5.  There is insufficient antecedent basis for these limitations in the claim. The limitations should recite “the at least one set of two protruding legs” in line 3 and “the stator body” in lines 4 and 5 for proper antecedent basis. 
Claim 3 recites the limitation "the two protruding legs" in line 1. There is insufficient antecedent basis for this limitation in the claim. The limitations should recite “the at least one set of two protruding legs” in line 1 for proper antecedent basis. 
Claim 4 recites the limitation "the two legs" in lines 1-2 and “the vertical axis of symmetry” in line 2.  There is insufficient antecedent basis for these limitations in the claim. The limitation should recite “the at least one set of two protruding legs” in lines 1-2 for proper antecedent basis. 
Claim 5 recites the limitation "the opposing regions" in line 1. There is insufficient antecedent basis for this limitation in the claim. The limitation should recite “the at least two opposing regions” in line 1 for proper antecedent basis. 
Regarding claim 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).Claim 7 recites the limitation "the flexure" in line 1. There is insufficient antecedent basis for this limitation in the claim. The limitation should recite “the at least one flexure” in line 1 for proper antecedent basis. Furthermore, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites the limitation "the flexure" in line 2 and "opposing regions" in line 3. There is insufficient antecedent basis for these limitations in the claim. The limitation should recite “the at least one flexure” in line 2 and  “at least two opposing regions” in line 3 for proper antecedent basis. 
Claim 10 recites the limitation "the two protruding legs" in lines 6-7, “the body” in lines 8-9 and lines 9-10, “the at least one opposing region” in line 19, “the at least one end of the contact spring” in line 20,  and "the chamber" in line 21. There is insufficient antecedent basis for these limitations in the claim. The limitation should recite "the at least one set of two protruding legs" in lines 6-7, “the stator body” in lines 8-9 and lines 9-10, “the at least two opposing regions” in line 19, “[[the]] at least one end of the contact spring” in line 20, and “the at least one chamber” in line 21 for proper antecedent basis. 
Claim 12 recites the limitation "the two protruding legs" in lines 1. There is insufficient antecedent basis for these limitations in the claim. The limitation should recite “the at least one set of two protruding legs” in line 1 for proper antecedent basis. 
Claim 14 recites the limitation "the opposing regions" in line 1. There is insufficient antecedent basis for this limitation in the claim. The limitation should recite “the at least two opposing regions” in line 1 for proper antecedent basis. 
Regarding claim 15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 16 recites the limitation "the flexure" in line 1. There is insufficient antecedent basis for this limitation in the claim. The limitation should recite “the at least one flexure” in line 1 for proper antecedent basis. Furthermore, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 17 recites the limitation "the flexure" in line 2 and "opposing regions" in line 3. There is insufficient antecedent basis for these limitations in the claim. The limitation should recite “the at least one flexure” in line 2 and  “at least two opposing regions” in line 3 for proper antecedent basis. 
Claim 19 recites the limitation "the protruding leg" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. The limitation should recite “the at least one set of two protruding legs” in lines 3-4 for proper antecedent basis. Furthermore, claim 19 recites a narrow numerical range that falls within a broader range in the same claim and therefore renders the claim indefinite. See MPEP 2173.05(c) I. NARROW AND BROADER RANGES IN THE SAME CLAIM. Furthermore, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 20 recites the limitation "the permanent magnets" in line 2 and line 4. There is insufficient antecedent basis for these limitations in the claim. The limitation should recite “the at least two permanent magnets” in line 2 and line 4 for proper antecedent basis. Furthermore, claim 20  recites a narrow numerical range that falls within a broader range in the same claim and therefore renders the claim indefinite. See MPEP 2173.05(c) I. NARROW AND BROADER RANGES IN THE SAME CLAIM. Furthermore, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 23, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 24, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 25 recites the limitation "the at least one opposing region" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. The limitation should recite “the at least two opposing regions” in lines 2-3 for proper antecedent basis. 
Claim 26 recites “the actuator of claim”  in line 2 thus failing to provide the claim number from which claim 26 should depend. For the purposes of examination, the claim will be interpreted as being dependent on claim 1. 
Claim 27 recites the limitation "the device" in line 2. There is insufficient antecedent basis for this limitation in the claim. The limitation should recite “the fluidic device” in line 2 for proper antecedent basis. 
Claim 29 recites the limitation "the device" in line 2. There is insufficient antecedent basis for this limitation in the claim. The limitation should recite “the fluidic device” in line 2 for proper antecedent basis. 
Regarding claim 30, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Application CN 107659208 to Ruijang et al. (herein Ruijang) (see machine translation). 
Regarding claim 1, Ruijang teaches a low power consumption electromagnetic actuating device and actuating method (see [0006]) wherein the actuating device comprises first and third (see 1 & 3 on Figs. 4-5) electromagnetic  driving mechanisms (i.e. stator body) wherein each electromagnetic driving mechanism comprises two protruding legs with a connecting segment connecting the two protruding legs (see Fig. 4; [0027]); two permanent magnets (see both 8s on Fig. 4 and annotated with N & S pole on Fig. 5) attached to the stator body wherein each permanent magnet’s magnetic pole end is connected to the stator body (see [0024]); winding coils 1-1 and 3-1 around the connecting segment (see Figs. 4-5; [0027]); support structure 10 with biaxial flexible hinge (i.e. at least one flexure) located between the two pole faces (see Fig. 4; [0027]); and a micro-angle pendulum platform 6 (i.e. rotor or mover) comprising at least two opposing regions, one region with positive force and one region with negative force (see Figs. 4-5), wherein the rotor or mover contacts the at least one flexure (see Fig. 4) and wherein the actuator comprises an elastic element 7 (i.e. contact spring) that is connected to the rotor or mover (see Figs. 2 & 4; [0024]). 

Regarding claim 2, Ruijang teaches all the limitations of claim 1 above. 
Ruijang teaches wherein the at least one flexure is a notch flexure (see Fig. 4). 

Regarding claim 3, Ruijang teaches all the limitations of claim 1 above. 
Ruijang teaches the two sets of protruding legs are located on the X-axis and symmetrical about the Y-axis (see Figs. 4-5; [0024]). 

Regarding claim 4, Ruijang teaches all the limitations of claim 1 above. 
Figs. 4-5 of Ruijang show that at least one end of each of the two legs cross a plane perpendicular to the vertical axis of symmetry. 

Regarding claim 5, Ruijang teaches all the limitations of claim 1 above. 
Paragraph [0027] of Ruijang teaches the generated electromagnetic driving force generated by the permanent magnets and the winding coils pushes the rotor or mover to generate a deflection angle around the y-axis of the at least one flexure (see [0027]; see Figs. 4-5) wherein a large enough deflection angle would cause the end of the each of the regions of the rotor or mover to push against one end of the two sets of protruding legs. 

Regarding claim 7, Ruijang teaches all the limitations of claim 1 above. 
As shown in Fig. 4 of Ruijang, the flexure comprises a thin region and a thick region. Ruijang teaches the flexure is made of non-magnetic conductive material (see [0025]) but is silent to the specific type of material. However, the flexure would inherently have to be formed of a material having a stiffness and a strain range sufficient for permitting rotor rotation or movement because otherwise the actuator would not be able to function properly. 

Regarding claim 8, Ruijang teaches all the limitations of claim 1 above. 
As mentioned above, Ruijang teaches wherein each permanent magnet’s magnetic pole end is connected to the stator body (see [0024]). This configuration results in a magnetic field generated in the air gap between each of the protruding legs and the rotor or mover (see Fig. 4; [0027]).  As mentioned above, the rotor or mover comprises at least two opposing regions, one region with positive force and one region with negative force (see Figs. 4-5) Also, as mentioned above, Ruijang teaches the generated electromagnetic driving force generated by the permanent magnets and the winding coils pushes the rotor or mover to generate a deflection angle around the y-axis of the at least one flexure (see [0027]; see Figs. 4-5). This occurs because the magnetic line forces generated by the activation of the coils weakens or strengthens the upper and/or lower air gap magnetic fields thus attracting or opposing each region of the rotor or mover (see Figs. 4-5; [0027]) and therefore would be capable, through strong enough generated forces, of sequentially latching the opposing regions of the rotor or mover to the at least two pole faces formed by connecting the permanent magnet to the end of one of the protruding legs of the stator body. 

Regarding claim 9, Ruijang teaches all the limitations of claim 1 above. 
As shown in Fig. 4 of Ruijang, the contact spring 7 is between the at least one flexure and the rotor or mover and therefore, as deflection movement was generated (see [0027]), the contact spring would push against the rotor or mover. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese Application CN 107659208 to Ruijang et al. (herein Ruijang) (see machine translation) as applied to claim 1 above in view of United States Patent Application Publication US 2014/0354381 to Kohlhafer et al. (herein Kohlhafer). 
Regarding claim 6, Ruijang teaches all the limitations of claim 1 above. 
Ruijang fails to teach “wherein the winding coil comprises a coated or uncoated metal wire having gauge of winding wire capable of producing a sufficient number of Amp-turns to generate force sufficient to flip the rotor or move the mover, such as gauge between AWGO and AWG40” as recited in the instant claim. 
Kohlhafer teaches electromagnetic actuators capable of generating a symmetrical bidirectional force electromagnetic coils (see Abstract) wherein said coils are wound with approximately 250 turns of 25AWG insulated copper magnet wire (see [0163]) or wound with 692 turns of 24AWG insulated copper magnet wire (see [0176]). 
Ruijang and Kohlhafer are analogous in the field of electromagnetic actuators and therefore it would have been obvious to one or ordinary skill in the art before the effective filing date for the winding coils of Ruijang to comprise the insulated copper magnetic wire of Kohlhafer for the benefit of developing a magnetic field opposed by one permanent magnet and attracted by another thereby creating co-directional additive mechanical forces (see [0083] of Kohlhafer). 


Claims 10-14, 16-21, 23-33, and 35-36  are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Application CN 103672016 to Yingjun et al. (herein Yingjun) (see machine translation) in view of CN 107659208 to Ruijang et al. (herein Ruijang) (see machine translation).
Regarding claim 10, Yingjun teaches an electromagnetic microvalve compatible with microfluidic control (see [0005]) wherein said microvalve comprises a flexible polymer structure layer (i.e. a fluidic plate) (see [0006]) comprising a microchannel as part of an integrated microfluidic chip (see [0007]) and at least one chamber defined by a cross section of the microchannel (see 1 of Figs. 1-2 and 5-7), and an electromagnetic drive mechanism (i.e. pump block) (see [0006]). As shown in Figs. 1-2 and 7 of Yingjun, the lower surface of the fluidic plate 2 functions as a diaphragm (see [0033]). 
Yingjun fails to teach wherein the pump bock comprises an actuator or wherein the at least one chamber in the fluidic plate is positioned in operable proximity of at least two opposing regions of a rotor or mover or at least one end of a contact spring of an actuator, and, optionally, comprising a diaphragm positioned between the chamber and the contact spring as recited in the in the instant claim. 
Ruijang teaches a low power consumption electromagnetic actuating device and actuating method (see [0006]) wherein the actuating device comprises first and third (see 1 & 3 on Figs. 4-5) electromagnetic  driving mechanisms (i.e. stator body) wherein each electromagnetic driving mechanism comprises two protruding legs with a connecting segment connecting the two protruding legs (see Fig. 4; [0027]); two permanent magnets (see both 8s on Fig. 4 and annotated with N & S pole on Fig. 5) attached to the stator body wherein each permanent magnet’s magnetic pole end is connected to the stator body (see [0024]); winding coils 1-1 and 3-1 around the connecting segment (see Figs. 4-5; [0027]); support structure 10 with biaxial flexible hinge (i.e. at least one flexure) located between the two pole faces (see Fig. 4; [0027]); and a micro-angle pendulum platform 6 (i.e. rotor or mover) comprising at least two opposing regions, one region with positive force and one region with negative force (see Figs. 4-5), wherein the rotor or mover contacts the at least one flexure (see Fig. 4) and wherein the actuator comprises an elastic element 7 (i.e. contact spring) that is connected to the rotor or mover (see Figs. 2 & 4; [0024]). Regarding claim 2, Ruijang teaches all the limitations of claim 1 above.  Ruijang teaches wherein the at least one flexure is a notch flexure (see Fig. 4).  Ruijang teaches the two sets of protruding legs are located on the X-axis and symmetrical about the Y-axis (see Figs. 4-5; [0024]). Figs. 4-5 of Ruijang show that at least one end of each of the two legs cross a plane perpendicular to the vertical axis of symmetry. Paragraph [0027] of Ruijang teaches the generated electromagnetic driving force generated by the permanent magnets and the winding coils pushes the rotor or mover to generate a deflection angle around the y-axis of the at least one flexure (see [0027]; see Figs. 4-5) wherein a large enough deflection angle would cause the end of the each of the regions of the rotor or mover to push against one end of the two sets of protruding legs. As shown in Fig. 4 of Ruijang, the flexure comprises a thin region and a thick region. Ruijang teaches the flexure is made of non-magnetic conductive material (see [0025]) but is silent to the specific type of material. However, the flexure would inherently have to be formed of a material having a stiffness and a strain range sufficient for permitting rotor rotation or movement because otherwise the actuator would not be able to function properly. As mentioned above, Ruijang teaches wherein each permanent magnet’s magnetic pole end is connected to the stator body (see [0024]). This configuration results in a magnetic field generated in the air gap between each of the protruding legs and the rotor or mover (see Fig. 4; [0027]).  As mentioned above, the rotor or mover comprises at least two opposing regions, one region with positive force and one region with negative force (see Figs. 4-5) Also, as mentioned above, Ruijang teaches the generated electromagnetic driving force generated by the permanent magnets and the winding coils pushes the rotor or mover to generate a deflection angle around the y-axis of the at least one flexure (see [0027]; see Figs. 4-5). This occurs because the magnetic line forces generated by the activation of the coils weakens or strengthens the upper and/or lower air gap magnetic fields thus attracting or opposing each region of the rotor or mover (see Figs. 4-5; [0027]) and therefore would be capable, through strong enough generated forces, of sequentially latching the opposing regions of the rotor or mover to the at least two pole faces formed by connecting the permanent magnet to the end of one of the protruding legs of the stator body. As shown in Fig. 4 of Ruijang, the contact spring 7 is between the at least one flexure and the rotor or mover and therefore, as deflection movement was generated (see [0027], the contact spring would push against the rotor or mover. 
Yingjun and Ruijang are analogous in the field of electromagnetic devices. Therefore, it would have been obvious to one of ordinary skill in the art for the pump block of Yingjun to comprise the actuator of Ruijang for the benefit of small size, fast response, and high displacement resolution (see [0006] of Ruijang). 
Yingjun as modified by Ruijang would result in the at least one chamber in the fluidic plate  positioned in operable proximity of the at least two opposing regions of the rotor or mover or the at least one end of the contact spring and the diaphragm positioned between the chamber and the contact spring as recited in the in the instant claim. 

Regarding claim 11, Yingjun in view of Ruijang teaches all the limitations of claim 10 above. 
As mentioned above Yingjun in view of Ruijang teaches wherein the at least one flexure is a notch flexure (see Fig. 4 of Ruijang). 

Regarding claim 12, Yingjun in view of Ruijang teaches all the limitations of claim 10 above. 
Yingjun in view of Ruijang teaches the two sets of protruding legs are located on the X-axis and symmetrical about the Y-axis (see Figs. 4-5; [0024] of Ruijang). 

Regarding claim 13, Yingjun in view of Ruijang teaches all the limitations of claim 10 above. 
Yingjun in view of Ruijang show that at least one end of each of the two legs cross a plane perpendicular to the vertical axis of symmetry (see Figs. 4-5 of Ruijang). 

Regarding claim 14, Yingjun in view of Ruijang teaches all the limitations of claim 10 above. 
Yingjun in view of Ruijang teaches the generated electromagnetic driving force generated by the permanent magnets and the winding coils pushes the rotor or mover to generate a deflection angle around the y-axis of the at least one flexure (see [0027]; see Figs. 4-5 of Ruijang) wherein a large enough deflection angle would cause the end of the each of the regions of the rotor or mover to push against one end of the two sets of protruding legs. 

Regarding claim 16, Yingjun in view of Ruijang teaches all the limitations of claim 10 above.  
Yingjun in view of Ruijang teaches the flexure comprises a thin region and a thick region (see Fig. 4 of Ruijang) and teaches the flexure is made of non-magnetic conductive material (see [0025] of Ruijang) but is silent to the specific type of material. However, the flexure would inherently have to be formed of a material having a stiffness and a strain range sufficient for permitting rotor rotation or movement because otherwise the actuator would not be able to function properly. 

Regarding claim 17, Yingjun in view of Ruijang teaches all the limitations of claim 10 above. 
Yingjun in view of Ruijang teaches wherein each permanent magnet’s magnetic pole end is connected to the stator body (see [0024] of Ruijang). This configuration results in a magnetic field generated in the air gap between each of the protruding legs and the rotor or mover (see Fig. 4; [0027] of Ruijang).  As mentioned above, the rotor or mover comprises at least two opposing regions, one region with positive force and one region with negative force (see Figs. 4-5 of Ruijang) Also, as mentioned above, the generated electromagnetic driving force generated by the permanent magnets and the winding coils pushes the rotor or mover to generate a deflection angle around the y-axis of the at least one flexure (see [0027]; see Figs. 4-5 of Ruijang). This occurs because the magnetic line forces generated by the activation of the coils weakens or strengthens the upper and/or lower air gap magnetic fields thus attracting or opposing each region of the rotor or mover (see Figs. 4-5; [0027] of Ruijang) and therefore would be capable, through strong enough generated forces, of sequentially latching the opposing regions of the rotor or mover to the at least two pole faces formed by connecting the permanent magnet to the end of one of the protruding legs of the stator body. 

Regarding claim 18, Yingjun in view of Ruijang teaches all the limitations of claim 10 above.  
Yingjun in view of Ruijang teaches  the contact spring 7 is between the at least one flexure and the rotor or mover (see Fig. 4 of Ruijang) and therefore, as deflection movement was generated (see [0027] of Ruijang), the contact spring would push against the rotor or mover. 

Regarding claim 19, Yingjun in view of Ruijang teaches all the limitations of claim 10 above.  
Yingjun in view of Ruijang is silent to the distance between the at least two permanent magnets and the width of the protruding legs, however, it would be obvious to one of ordinary skill in the art to adjust the distance between the at least two permanent magnets as desired. See MPEP 2144.04 IV. A. Changes in Size/Proportion. 

Regarding claim 20, Yingjun in view of Ruijang teaches all the limitations of claim 10 above.  
Yingjun in view of Ruijang is silent to the distance between the connector segment of the stator body and the at least two permanent magnets and the width of the at least two permanent magnets, however, it would be obvious to one of ordinary skill in the art to adjust the distance between the connector segment of the stator body and the at least two permanent magnets as desired. See MPEP 2144.04 IV. A. Changes in Size/Proportion. 

Regarding claim 21, Yingjun in view of Ruijang teaches all the limitations of claim 10 above.  
Yingjun in view of Ruijang teaches a low power consumption electromagnetic actuating device (see [0006] of Ruijang). 

Regarding claim 23, Yingjun in view of Ruijang teaches all the limitations of claim 10 above.  
As shown in Figs. 1-2, 5, and 7 of Yingjun the diaphragm (bottom layer of the fluidic plate 2) is bonded to fluidic plate 2 with mechanical clamping using bolts and adjusting nuts (see [0012] and [0033]). 
 
Regarding claim 24, Yingjun in view of Ruijang teaches all the limitations of claim 10 above.  
As shown in Figs. 1-2, 5, and 7 of Yingjun the diaphragm (bottom layer of the fluidic plate 2) is bonded to the base 4 (i.e. bottom plate) with mechanical clamping using bolts and adjusting nuts (see [0012] and [0033]). 

Regarding claim 25, Yingjun in view of Ruijang teaches all the limitations of claim 10 above.  
The bottom plate 4 of Yingjun would be considered hydraulic as it is relating to the movement of fluid under pressure (see Figs. 1-5 and 7; [0033]). 

Regarding claim 26, Yingjun teaches an electromagnetic microvalve compatible with microfluidic control (see [0005]) wherein said microvalve comprises a flexible polymer structure layer (i.e. a fluidic plate) (see [0006]) comprising a microchannel as part of an integrated microfluidic chip (see [0007]) and at least one chamber defined by a cross section of the microchannel (see 1 of Figs. 1-2 and 5-7), and an electromagnetic drive mechanism (i.e. pump block) (see [0006]). As shown in Figs. 1-2 and 7 of Yingjun, the lower surface of the fluidic plate 2 functions as a diaphragm (see [0033]). 
Ruijang teaches a low power consumption electromagnetic actuating device and actuating method (see [0006]) wherein the actuating device comprises first and third (see 1 & 3 on Figs. 4-5) electromagnetic  driving mechanisms (i.e. stator body) wherein each electromagnetic driving mechanism comprises two protruding legs with a connecting segment connecting the two protruding legs (see Fig. 4; [0027]); two permanent magnets (see both 8s on Fig. 4 and annotated with N & S pole on Fig. 5) attached to the stator body wherein each permanent magnet’s magnetic pole end is connected to the stator body (see [0024]); winding coils 1-1 and 3-1 around the connecting segment (see Figs. 4-5; [0027]); support structure 10 with biaxial flexible hinge (i.e. at least one flexure) located between the two pole faces (see Fig. 4; [0027]); and a micro-angle pendulum platform 6 (i.e. rotor or mover) comprising at least two opposing regions, one region with positive force and one region with negative force (see Figs. 4-5), wherein the rotor or mover contacts the at least one flexure (see Fig. 4) and wherein the actuator comprises an elastic element 7 (i.e. contact spring) that is connected to the rotor or mover (see Figs. 2 & 4; [0024]). Ruijang teaches the actuator provides a linear force (see [0006] and [0028]). Ruijang teaches the generated electromagnetic driving force generated by the permanent magnets and the winding coils pushes the rotor or mover to generate a deflection angle around the y-axis of the at least one flexure (see [0027]; see Figs. 4-5). This occurs because the magnetic line forces generated by the activation of the coils weakens or strengthens the upper and/or lower air gap magnetic fields thus attracting or opposing each region of the rotor or mover (see Figs. 4-5; [0027]). The actuator of Ruijang provides high actuating output force, large angular stroke at low current, and linear correlation between output force and control current and through the elastic element improves dynamics and control feasibility (see [0006]). 
Yingjun and Ruijang are analogous in the field of electromagnetic devices. Therefore, it would have been obvious to one of ordinary skill in the art for the pump block of Yingjun to comprise the actuator of Ruijang for the benefit of small size, fast response, and high displacement resolution (see [0006] of Ruijang). 
Yingjun in view of Ruijang would result in the contact spring of the actuator of Ruijang contacting the fluid in the microchannel of Yingjun through the diaphragm of Yingjun. 

Regarding claim 27, Yingjun in view of Ruijang teach all the limitations of claim 26 above. 
A mentioned above, Yingjun teaches a flexible polymer structure layer (i.e. a fluidic plate) (see [0006]) comprising a microchannel as part of an integrated microfluidic chip (see [0007]) and at least one chamber defined by a cross section of the microchannel (see 1 of Figs. 1-2 and 5-7). 

Regarding claim 28, Yingjun in view of Ruijang teach all the limitations of claim 26 above. 
As mentioned above, Yingjun as modified by Ruijang would result in the contact spring of the actuator of Ruijang (see Fig. 4 of Ruijang) contacting the fluid in the microchannel of Yingjun through the diaphragm of Yingjun (see Figs. 1-5 and 7 of Yingjun).

Regarding claims 29 and 30, Yingjun in view of Ruijang teach all the limitations of claim 26 above. 
As shown in Figs. 1-2, 5, and 7 of Yingjun the diaphragm (bottom layer of the fluidic plate 2) is bonded to fluidic plate 2 with mechanical clamping using bolts and adjusting nuts (see [0012] and [0033]). 

Regarding claim 31, Yingjun in view of Ruijang teach all the limitations of claim 26 above. 
Yingjun teaches applying sufficient force to deflect the diaphragm wherein the diaphragm contacts the top of the microchannel thus preventing fluid flow (see Fig. 3; [0033]). As mentioned above, Ruijang teaches the actuator provides a linear force (see [0006] and [0028]). Therefore, Yingjun in view of Ruijang would comprise an actuator capable of providing sufficient linear force to deflect said diaphragm. 

Regarding claim 32, Yingjun in view of Ruijang teach all the limitations of claim 26 above. 
As mentioned above, Yingjun in view of Ruijang teaches a low power consumption electromagnetic actuating device and actuating method (see [0006] of Ruijang). It would be obvious to one of ordinary skill in the art that the actuator of Ruijang in the microfluidic device of Yingjun could provide varying displacement stroke with varying back-pressure in order to vary fluid flow through the microfluidic device. 

Regarding claim 33, Yingjun in view of Ruijang teach all the limitations of claim 26 above. 
As mentioned above, Yingjun in view of Ruijang teaches a low power consumption electromagnetic actuating device and actuating method (see [0006] of Ruijang). It would be obvious to one of ordinary skill in the art that the actuator of Ruijang in the microfluidic device of Yingjun could provide constant displacement stroke with varying back-pressure in order to maintain constant fluid flow through the microfluidic device. 

Regarding claim 35, Yingjun in view of Ruijang teach all the limitations of claim 26 above. 
As mentioned above, Yingjun in view of Ruijang teaches the generated electromagnetic driving force generated by the permanent magnets and the winding coils pushes the rotor or mover to generate a deflection angle around the y-axis of the at least one flexure (see [0027]; see Figs. 4-5). This occurs because the magnetic line forces generated by the activation of the coils weakens or strengthens the upper and/or lower air gap magnetic fields thus attracting or opposing each region of the rotor or mover (see Figs. 4-5; [0027]). As the contact spring 7 (see Fig. 4 of Ruijang) is connected to the rotor or mover it would be involved in adjusting the angle of the rotor or mover. Therefore, in the microfluidic device of Yingjun in view of Ruijang, the contact spring would be configured to adjust contact angles when contacting the diaphragm. 

Regarding claim 36, Yingjun in view of Ruijang teach all the limitations of claim 26 above. 
As mentioned above, Yingjun in view of Ruijang comprises a contact spring in contact with the diaphragm;  teaches a low power consumption electromagnetic actuating device and actuating method (see [0006] of Ruijang); teaches the generated electromagnetic driving force generated by the permanent magnets and the winding coils pushes the rotor or mover to generate a deflection angle around the y-axis of the at least one flexure (see [0027]; see Figs. 4-5); and  teaches the actuator provides high actuating output force, large angular stroke at low current, and linear correlation between output force and control current and through the elastic element improves dynamics and control feasibility (see [0006]). The alternating deflection around the y-axis would result in reduced energy consumption as the force generated to push the rotor or mover toward the diaphragm would be recovered as the rotor or mover deflects in the opposite direction. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese Application CN 103672016 to Yingjun et al. (herein Yingjun) (see machine translation) in view of Chinese Application CN 107659208 to Ruijang et al. (herein Ruijang) (see machine translation) as applied to claim 10 above and in further view of United States Patent Application Publication US 2014/0354381 to Kohlhafer et al. (herein Kohlhafer). 
Regarding claim 15, Yingjun in view of Ruijang teaches all the limitations of claim 10 above.  
Yingjun in view of Ruijang fails to teach “wherein the winding coil comprises a coated or uncoated metal wire having gauge of winding wire capable of producing a sufficient number of Amp-turns to generate force sufficient to flip the rotor or move the mover, such as gauge between AWGO and AWG40” as recited in the instant claim. 
Kohlhafer teaches electromagnetic actuators capable of generating a symmetrical bidirectional force electromagnetic coils (see Abstract) wherein said coils are wound with approximately 250 turns of 25AWG insulated copper magnet wire (see [0163]) or wound with 692 turns of 24AWG insulated copper magnet wire (see [0176]). 
Yingjun, Ruijang, and Kohlhafer are analogous in the field of electromagnetic devices and therefore it would have been obvious to one or ordinary skill in the art before the effective filing date for the winding coils of Yingjun in view of Ruijang to comprise the insulated copper magnetic wire of Kohlhafer for the benefit of developing a magnetic field opposed by one permanent magnet and attracted by another thereby creating co-directional additive mechanical forces (see [0083] of Kohlhafer). 

Claims 22 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Application CN 103672016 to Yingjun et al. (herein Yingjun) (see machine translation) in view of Chinese Application CN 107659208 to Ruijang et al. (herein Ruijang) (see machine translation) and in further view of United States Patent Application Publication US 2008/0170936 to Den Toonder et al. (herein Den Toonder). 
Regarding claim 22, Yingjun in view of Ruijang teaches all the limitations of claim 10 above. 
Yingjun in view of Ruijang fails to teach “wherein the actuator operates without substantial increase in actuator, pump block, or fluid temperature” as recited in the instant claim. 
Den Toonder teaches an electromagnetic actuator (see [0018]) and that actuator elements can respond to temperature changes (see [0074]). 
Yingjun, Ruijang, and Den Toonder are analogous in the field of electromagnetic devices. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to minimize the change in temperature of the actuator, pump block, or fluid for the benefit of controlling the effect of temperature change on the actuator elements (see [0093] of Den Toonder). 

Regarding claim 34, Yingjun in view of Ruijang teaches all the limitations of claim 26 above. 
Yingjun in view of Ruijang fails to teach “wherein the actuator operates without substantial increase in actuator, pump block, or fluid temperature” as recited in the instant claim. 
Den Toonder teaches an electromagnetic actuator (see [0018]) and that actuator elements can respond to temperature changes (see [0074]). 
Yingjun, Ruijang, and Den Toonder are analogous in the field of electromagnetic devices. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to minimize the change in temperature of the actuator, pump block, or fluid for the benefit of controlling the effect of temperature change on the actuator elements (see [0093] of Den Toonder). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797        




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797